138 Nev., Advance Opinion       31
                       IN THE SUPREME COURT OF THE STATE OF NEVADA

                 RONNEKA ANN GUIDRY,                                    No. 80156
                 Appellant,
                 vs.
                 THE STATE OF NEVADA,
                                                                          FN.
                 Respondent.                                               JUN 0 2022
                                                                          EX'
                                                                        CLEF
                                                                       BY
                                                                           ,HIEF DEPUTY CLERK
                            Appeal from a judgment of conviction, pursuant to a jury
                verdict, of second-degree murder, robbery, grand larceny, and leaving the
                scene of an accident that resulted in bodily injury. Eighth Judicial District
                Court, Clark County; Cristina D. Silva, Judge.
                            Affirmed in part, reversed in part, vacated in part, and
                remanded.


                Darin F. Imlay, Public Defender, and Sharon G. Dickinson, Chief Deputy
                Public Defender, Clark County,
                for Appellant.

                Aaron D. Ford, Attorney General, Carson City; Steven B. Wolfson, District
                Attorney, Jonathan E. VanBoskerck, Chief Deputy District Attorney, and
                Michael J. Scarborough, Deputy District Attorney, Clark County,
                for Respondent.


                BEFORE THE SUPREME COURT, SILVER, CADISH, and PICKERING,
                JJ.


                                                 OPINION

                By the Court, PICKERING, J.:
                            Appellant Ronneka Guidry challenges her convictions for
                second-degree murder, robbery, grand larceny, and leaving the scene of an
SUPREME COURT
        Of
     NEVADA


ip) 1947A
                                                                              12.-ris-30
                   accident that resulted in bodily injury. She argues that the district court's
                   instruction on murder was inaccurate and caused prejudice because the
                   court instructed on an irrelevant legal principle—second-degree felony
                   murder—in an incomplete way. We agree, especially because the
                   instruction had the effect of relieving the jury of its burden to find beyond a
                   reasonable doubt that Guidry acted with implied malice aforethought.
                   Guidry's challenges to her remaining convictions fail. We therefore reverse
                   Guidry's murder conviction, affirm her remaining convictions, vacate the
                   sentences on those convictions, and remand.
                                                         I.
                               While Eduardo Osorio was on vacation in Las Vegas, he met
                   Ronneka Guidry, a stranger to him, inside Caesars Palace at two in the
                   morning. Osorio was wearing an $8,000 Rolex watch that his father had
                   given him for his 18th birthday. According to Guidry, Osorio asked her for
                   a ride, and she agreed. The two walked to Guidry's car, occasionally
                   touching each other, then drove to an open-air self-parking lot attached to
                   the Westin Las Vegas Hotel & Spa. Seven minutes later, Osorio left the car,
                   and Guidry drove into the parking garage structure in the Westin, exiting
                   the property and returning to the public street.
                               Eyewitness Timothy Landale was at the nearby intersection of
                   East Flamingo Road and Koval Lane when he saw someone, later identified
                   as Osorio, run past him into the street and jump in front of a moving car.
                   The car stopped, and Osorio got on the hood of the car, screaming, and began
                   punching the windshield. OsorWs screaming, which may have been in a
                   language other than English, was incomprehensible to Landale. Landale
                   said that Osorio "just kept punching the windshield"—Ild e was trying to
                   break the windshield it looked like"—and "when it looked like [Osoriol was

SUPREME COURT
       OF
     NEVADA


OI 1,147A   .100
                                                         2
                going to the [driver's] side to try to punch the other window," the driver
                accelerated and drove forward. Osorio hung on to the car for a few seconds,
                then either let go or fell, hitting his head. He died of multiple blunt force
                injuries, and the forensic pathologist determined his manner of death to
                have been an accident.
                            Osories Rolex, however, was missing. Using security footage
                from Caesars and the Westin, Las Vegas Metropolitan Police identified
                Guidry's car as the vehicle involved in Osories death, arrested her on an
                outstanding, unrelated traffic warrant, and brought her in for questioning.
                Under questioning, Guidry stated that Osorio "attacked" her car and "[Aust
                imagine if I wasn't in the car." She said that the way Osorio was banging
                on her window scared her, made plain that she believed she would be
                harmed, and said, "Fm a female, I can't beat this man up." She also
                repeatedly denied ever taking property belonging to Osorio, including his
                watch. The footage shows that under two minutes had passed between the
                time Osorio left Guidry's car and the time Landale saw him jump on the
                hood of her car.
                            The police executed search warrants at Guidry's house and on
                her iPhone. On Guidry's iPhone, police found a photo of her badly fractured
                windshield, as well as photos of Osories Rolex. Detective Kenneth
                Salisbury testified that, looking at the type of fracturing of Guidry's
                windshield and the lacerations on Osorio's hand, he believed that Osorio's
                punching had caused the fracturing, although he could not rule out the
                possibility that Osorio had fallen into the windshield as the car accelerated.
                There were also text messages showing that Guidry had negotiated the sale
                of the Rolex for $4,500 and had shipped the watch to a buyer in Florida.


SUPREME COURT
        OF
     NEvADA


(0) 1947A
                                                      3
                                   The State charged Guidry with first-degree murder with use of
                       a deadly weapon, robbery with use of a deadly weapon, grand larceny, and
                       leaving the scene of an accident that resulted in bodily injury (leaving the
                       scene). At trial, the State presented evidence that Guidry's car was
                       traveling at around 23 miles per hour when Osorio fell from its hood, then
                       reached a speed of around 59 miles per hour by the time it left the
                       surveillance footage. The jury convicted Guidry of second-degree murder,
                       robbery, grand larceny, and leaving the scene, acquitting her of first-degree
                       murder on a felony-murder theory. Guidry appealed.


                                   It is appropriate to reverse Guidry's conviction for second-
                       degree murder because the district court's murder instruction was plainly
                       inaccurate and caused prejudice. Specifically, Guidry argues that the
                       murder instruction set out a theory of murder that was both irrelevant to
                       her case and inaccurate. We review whether a particular instruction gives
                       the jury a correct statement of law de novo. Cortinas v. State, 124 Nev.
                       1013, 1019, 195 P.3d 315, 319 (2008). Because Guidry did not object to the
                       phrasing of the instructions in question, plain-error review applies. To
                       secure reversal based on plain error Guidry must show that (1) "there was
                       'error,'" (2) it "was 'plain or clear," and (3) it "affected [her] substantial
                       rights." Green v. State, 119 Nev. 542, 545, 80 P.3d 93, 95 (2003). The
                        plainness' of the error can depend on well-settled legal principles as much
                       as well-settled legal precedents." United States v. Brown, 352 F.3d 654, 664
                       (2d Cir. 2003). When assessing whether an error affected the defendant's
                       substantial rights, we look to whether it had a "prejudicial impact on the
                       verdict," contributed to a miscarriage of justice, or otherwise "seriously
                       affects the integrity or public reputation of the judicial proceedings."

SUPREME COURT
        OF
     NEVADA


(C)> I947A -,446V92.
                                                             4
Gaxiola v. State, 121 Nev. 638, 654, 119 P.3d 1225, 1236 (2005) (quoting
Rowland v. State, 118 Nev. 31, 38, 39 P.3d 114, 118 (2002)); Green, 119 Nev.
at 545, 80 P.3d at 95.
            Murder is the "unlawful killing of a human beinr with express
or implied malice aforethought. NRS 200.010(1); see 2 Wayne R. LaFave,
Substantive Criminal Law § 14.1(a) (3d ed. 2017) (summarizing the modern
categories of murder). To find a defendant guilty of killing with express
malice, the jury must find that the defendant intended to kill. NRS 200.020.
Or, for implied malice under a "depraved heare theory of second-degree
murder, the defendant must have acted with extreme recklessness
regarding the risk to and conscious disregard for human life. Collman v.
State, 116 Nev. 687, 715-18 & n.13, 7 P.3d 426, 444-45 & n.13 (2000) (citing
People v. Mattison, 481 P.2d 193, 196-97 (Cal. 1971)); see also id. at 712-13,
7 P.3d at 442; Model Penal Code § 210.2(1)(b) (providing that criminal
homicide is murder when committed "recklessly under circumstances
manifesting extreme indifference to the value of human life); see also
Labastida v. State, 115 Nev. 298, 307-08, 986 P.2d 443, 449 (1999)
(suggesting that a defendant's lack of subjective awareness that her child
was in serious or mortal danger showed that she did not act with malice).
Absent either of these permutations of malice, a jury could convict of second-
degree felony murder, but only if it finds that the defendant committed an
inherently dangerous predicate felony and that there was an immediate and
direct causal relationship between the defendant's acts and the victim's
death. Ramirez v. State, 126 Nev. 203, 207, 235 P.3d 619, 622 (2010)
(explaining the elements "critical to any second-degree felony-murder
instruction").




                                      5
                               In this case, the instructions on murder described the concept
                   of malice but also allowed the jury to convict without finding that Guidry
                   acted with malice. Specifically, instruction 11 provides the following:
                                     All murder which is not Murder of the First
                               Degree is Murder of the Second Degree. Murder of
                               the second degree includes:
                                     1. A killing with malice aforethought, but
                               not committed in the perpetration or attempted
                               perpetration of a robbery.
                                     2. An unintentional killing occurring in the
                               commission of an unlawful act, which, in its
                               consequences, naturally tends to destroy the life of
                               a human being, or is committed in the prosecution
                               of a felonious intent. However, if the felony is
                               Robbery, the crime is First Degree Murder.
                   The instruction begins by stating that murder "includes" two individually
                   numbered subsections, indicating to the jury that it may choose between
                   the options, the second being an "unintentional killing occurring in the
                   commission of an unlawful act, which, in its consequences, naturally tends
                   to destroy the life of a human being, or is committed in the prosecution of a
                   felonious intent." This language regarding an "unintentional killing'
                   derives from NRS 200.070(1), the involuntary manslaughter statute, but it
                   is not a complete statement of the elements of any type of murder explained
                   above.
                               The State first argues that subsection two does not matter
                   because it relates only to second-degree felony murder, which the State
                   concedes it did not, and could not, have pursued given the facts. But this is
                   unavailing—along with the duty to correctly instruct the jury on relevant
                   general principles of law, the trial court "has the correlative duty to refrain
                   from instructing on principles of law which not only are irrelevant to the
                   issues raised by the evidence but also have the effect of confusing the jury
SUPREME COURT
      OF
    NEVADA


01 1947A .biaxim                                         6
                        or relieving it from making findings on relevant issues." Gonzalez v. State,
                        131 Nev. 991, 997-98, 366 P.3d 680, 684 (2015) (quoting People v. Alexander,
                        235 P.3d 873, 935 (Cal. 2010)). Here, instruction 11 had both unwanted
                        effects. The court instructed on an irrelevant legal principle—second-
                        degree felony murder—in an incomplete way, which relieved the jury from
                        making findings relevant to the theory of murder actually at issue. And
                        even if second-degree felony murder were in play, instruction 11(2) did not
                        inform the jury of the critical "restrictions" that we have placed on the
                        doctrine.   Rose v. State, 127 Nev. 494, 500, 255 P.3d 291, 295 (2011).
                        Namely, the instruction did not require the jury to find an appropriate
                        predicate felony; it did not explain that the predicate felony must be
                        inherently dangerous; and it did not instruct the jury that it must find an
                        immediate and direct causal relationship between Guidry's acts and
                        Osorio's death. See id. at 501, 255 P.3d at 296 (citing Ramirez, 126 Nev. at
                        207, 235 P.3d at 622).1 Last, the language regarding an unintentional
                        killing did not require the jury to find that Guidry acted with malice
                        aforethought, as required under the depraved heart theory of murder. See
                        United States v. Perez, 43 F.3d 1131, 1139 (7th Cir. 1994) (explaining that
                        the "difference between omitting a discussion of an element of the offense"
                        and failing to instruct a jury clearly on an element "ought not be outcome
                        determinative and that "the effect rather than the character of an
                        instructional error is what is important").
                                    The State argues that, given the other instructions on malice,
                        there was no error. For example, instruction 5 states that murder is the


                              IThe State has not argued that Guidry committed any felony that
                        would serve as an appropriate predicate for second-degree felony murder,
                        nor does the charging document clarify the matter.
SUPREME COURT
         OF
      NEVADA


(0) I 947A    ciairc.                                        7
"unlawful killing of a human being with malice aforethought, either express
or implied." But even Waken as a whole, the jury instructions do not cure
the ambiguity," Tanksley v. State, 113 Nev. 844, 849, 944 P.2d 240, 243
(1997), because the jury could have understood instruction 5 to be the
general rule and instruction 11 the exception or the specific application of
that rule. This is especially so given that the jury was instructed on
inferring malice in the context of first-degree felony murder. See Crawford
v. State, 121 Nev. 744, 754, 121 P.3d 582, 588 (2005) (observing that jurors
should not be "expected to be legal experts" or to make legal inferences").
            Accordingly, there was error and the error was plain, but
Guidry did not object. So, she must show that the error affected her
"substantial rights." NRS 178.602. The evidence that Guidry acted with
malice was not overwhelming, especially as to whether she acted with
"extreme recklessness regarding the risk to human life," as opposed to the
risk of injury. Collman, 116 Nev. at 717, 7 P.3d at 445; see People v. Knoller,
158 P.3d 731, 741 (Cal. 2007) (holding that implied malice is not established
by proving that a defendant acted with "conscious disregard of the risk of
serious bodily injury"). And with these instructions, it is impossible for us
to conclude whether the jury in fact found that Guidry acted with malice.
            Applying instruction 11, subsection 2, the jury could have, for
example, concluded that Guidry was guilty of second-degree murder
because she committed an unlawful act that was dangerous in the abstract
and Osorio died in the process—without finding that Guidry's specific
conduct was sufficiently dangerous and Guidry was conscious of its risk to
life. Cf Collman, 116 Nev. at 717-18 & n.13, 7 P.3d at 444-45 & n.13.
Alternatively, the jury could have concluded that Guidry was guilty of
second-degree murder because she committed an unlawful act (any



                                      8
                                                                                                4
                unlawful act, even failing to exercise due care to avoid a collision with a     1
                pedestrian, see NRS 484B.280(1)(a)) with a felonious intent (meaning, to a
                jury, possibly just a wrongful intent), and Osorio died in the process—again,
                without making the requisite finding of malice. The fact that this
                instruction relieved the jury from its obligation to find a necessary element
                of the crime signals a serious problem, especially when the jury might have
                entertained a doubt as to that element.       See Perez, 43 F.3d at 1139
                (explaining that while failure to instruct clearly on the elements of an
                offense is not always plain error, "the gravity of such an error makes
                reversal the usual outcome in such circumstancee).
                            The concern is not theoretical or academic.              During
                deliberations, the jury asked, "If we find defendant guilty of robbery, can
                involuntary manslaughter be the accompanying verdict? Or, does by
                definition, it turn into first degree murderr This indicates that some on
                the jury may have considered convicting Guidry of involuntary
                manslaughter, not murder, for lack of evidence of her malice. In response,
                the court referred the jury to six instructions for guidance, including
                instruction 11. Even though a jury could have ultimately concluded that
                Guidry did act with implied malice, the error identified here fundamentally
                undermines our confidence in the murder conviction. We therefore hold
                that the error in instruction affected Guidry's substantial rights by causing
                actual prejudice, and we reverse her conviction for second-degree murder.
                See Green, 119 Nev. at 545, 80 P.3d at 95.
                                                    111.
                            Guidry makes numerous arguments challenging her
                convictions for robbery, grand larceny, and leaving the scene. However, the
                evidence at trial supporting these convictions was strong, and many of the
SUPREME COURT
        OF
     NEVADA


101 1947A                                            9
                    errors she asserts are not preserved and therefore subject to the demanding
                    plain-error standard.
                                                          A.
                                Guidry's sufficiency-of-the-evidence challenges fail. Given the
                    deferential standard that applies, the evidence was sufficient to support the
                    convictions for grand larceny, robbery, and leaving the scene. See McNair
                    v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992). Although Guidry's
                    defense at trial was that Osorio gave her the watch, considering the watch's
                    economic and sentimental value to Osorio, Osorio's behavior after leaving
                    Guidry's car, and Guidry's false statement to police that she never touched
                    the watch, a rational trier of fact could have found otherwise beyond a
                    reasonable doubt. See Grant v. State, 117 Nev. 427, 435, 24 P.3d 761, 766
                    (2001) ("Intent [to permanently deprive] . . . can be inferred from conduct
                    and circumstantial evidence.").
                                As for robbery, when a person takes personal property from
                    another and uses force or fear to retain possession of that property, such
                    use of force may elevate the taking to a robbery. See NRS 200.380(1).
                    Specifically, a "taking constitutes a robbery where the use of force follows
                    the taking, and where the forcible conduct is part of a continuous
                    transaction." Abeyta v. State, 113 Nev. 1070, 1078, 944 P.2d 849, 854 (1997)
                    (emphasis added); see 77 C.J.S. Robbery § 16 & n.13 (2021 update)
                    (discussing the "continuous sequence of events" theory of robbery); 2 Jens
                    David Ohlin, Wharton's Criminal Law § 31:10 (16th ed. 2021) (explaining
                    that the statutory extension of common-law robbery to include use of force
                    during asportation "is not necessarily inconsistent with the common-law
                    theory of robbery" because "the thief has not taken possession of the
                    property until the defendant's use of force or threatened force has effectively
SUPREME Gown
      OF
   NEVADA


  19-17A QIIESPIO                                         10
                       cut off any immediate resistance to the defendant's possession). Under
                       the unique facts here, a rational jury could have found beyond a reasonable
                       doubt that when Guidry accelerated with Osorio on her car, that was part
                       of a continuous transaction that began with her physically taking his watch
                       while he was inside the car.2 See, e.g., Barkley v. State, 114 Nev. 635, 636-
                       37, 958 P.2d 1218, 1218-19 (1998); Young v. State, 725 N.E.2d 78, 80-81
                       (Ind. 2000). In addition, contrary to Guidry's assertion, a vehicle crashing
                       into something is not an element of leaving the scene. See Clancy v. State,
                       129 Nev. 840, 849, 313 P.3d 226, 232 (2013) (concluding that "actual
                       physical contact between two vehicles is not required for a person to be
                       involved in an accident under NRS 484E.010).3
                                    Similarly, Guidry's dual convictions for robbery and grand
                       larceny do not violate the Double Jeopardy Clause. See Jackson v. State,
                       128 Nev. 598, 604, 291 P.3d 1274, 1278 (2012) ("The Blockburger test
                       'inquires whether each offense contains an element not contained in the
                       other; if not, they are the "same offence and double jeopardy bars additional
                       punishment and successive prosecution.) (quoting United States v. Dixon,
                       509 U.S. 688, 696 (1993)). An element of robbery, but not of grand larceny,
                       is the use of force or coercion. See NRS 200.380(1); NRS 205.220. And an
                       element of grand larceny, but not of robbery, is the specific intent to



                             2Guidry   appears to concede this in her reply brief, disavowing that
                       she ever said that "the robbery was completed when [Osoriol jumped on her
                       car." And while we agree with Guidry that instruction 10 could have been
                       worded more precisely—to reflect our holding in Abeyta, 113 Nev. at 1078,
                       944 P.2d at 854—the unobjected-to error does not warrant reversal.

                             3The evidence was also sufficient to support second-degree murder.
                       See McNair, 108 Nev. at 56, 825 P.2d at 573. However, we reverse that
                       conviction due to the instructional error identified supra.
SUPREME COURT
        OF
     NEVADA


(0) 1941A    OgliTO.
                                                            11
                     permanently deprive another of property. See NRS 205.220; Burnside v.
                     State, 131 Nev. 371, 394-96, 352 P.3d 627, 643-44 (2015) (indicating robbery
                     is a general intent crime); Harvey v. State, 78 Nev. 417, 419, 375 P.2d 225,
                     226 (1962) (indicating larceny is a specific intent crime). The Legislature
                     can, of course, provide greater protection than the Double Jeopardy Clause
                     affords. See, e.g., Cal. Penal Code § 654(a) (West 2022 update) (providing
                     that "in no case shall [an] act or omission be punished under more than one
                     provision"). But there is no such legislative protection here.
                                                          B.
                                 Guidry's instructional error arguments also fail. As to Guidry's
                     robbery conviction, she vaguely argues on appeal that unpreserved errors
                     in the self-defense instructions mean her robbery conviction must be
                     reversed for plain error, but she cites no decisional authority reversing a
                     robbery conviction for analogous reasons. See Maresca v. State, 103 Nev.
                     669, 673, 748 P.2d 3, 6 (1987) ("It is appellant's responsibility to present
                     relevant authority and cogent argtment, issues not so presented need not
                     be addressed by this court."). Moreover, the question whether• a robbery can
                     be committed in self-defense appears nuanced. See People v. DeGreat, 428
                     P.3d 541, 545 (Colo. 2018) ("[O]ther courts have opined that under certain
                     circumstances, robbery may indeed be committed in self-defense.");
                     Commonwealth v. Rogers, 945 N.E.2d 295, 306-07 (Mass. 2011) (declining
                     to resolve the question whether an armed robber forfeits the right of self-
                     defense in case where the defendant used a weapon only during the
                     attempted escape).
                                 Even setting that foundational uncertainty aside, Guidry's
                     arguments are not sufficiently supported. She first argues that NRS
                     200.120(1) applies, which states that a killing is justified in specific self-
SUPREME COURT
        OF
     NEVADA


(01 1947A    4401.                                        12
                  defense circumstances that may fall short of the classic self-defense
                  scenarios codified in NRS 200.200. But NRS 200.120(1) also indicates that,
                  before a person may use deadly force under that statute, the person must
                  retreat, unless the person is not the original aggressor, has a right to be
                  present at the location where deadly force is used, and is not "actively
                  engaged in conduct in furtherance of criminal activity at the time deadly
                  force is used." This latter limitation is notable here. By convicting Guidry
                  of robbery, the jurors indicated that they would not have acquitted her
                  based on NRS 200.120(1). A necessary component of the jury's robbery
                  conviction in this case was its holding that Guidry used force during the
                  course of a continuing larceny, i.e., while actively engaged in conduct in
                  furtherance of criminal activity.
                              A distinct self-defense statute, NRS 200.200, does not have such
                  a criminal conduct limitation, and it provides that a killing is justified if the
                  danger was so urgent and pressing that the killing of the other was
                  absolutely necessary to prevent the person from receiving great bodily
                  harm. But if the person asserting self-defense was "the assailant," the law
                  requires that he or she have "really, and in good faith, endeavored to decline
                  any further struggle before the mortal blow was given." NRS 200.200(2).
                  Guidry does not argue that she in good faith endeavored to decline any
                  further struggle. Thus, these facts present the question whether Guidry
                  was "the assailant," and if so whether, even if she failed to withdraw, she
                  regained a right to act in self-defense if Osorio reasonably appeared to
                  threaten her with imminent great bodily harm or death. See Justin F.
                  Marceau, Killing for Your Dog, 83 Geo. Wash. L. Rev. 943, 998 (2015) ("[T]he
                  dominant rule seems to be that a nondeadly aggressor is treated the same
                  as nonaggressor; when either is confronted with deadly force, he or she
SUPREME COURT
      OF
   NEVADA


  1947A    MC*,                                         13
                   probably has a right to use deadly force without retreating, at least in no-
                   retreat, majority jurisdictions.").
                               We observe that states are not uniform in how they define
                   assailants, more commonly referred to as initial aggressors, and the related
                   concept of provocateurs. John D. Moore, Note, Reasonable Provocation
                   Distinguishing the Vigilant From the Vigilante in Self-Defense Law, 78
                   Brook. L. Rev. 1659, 1663 (2013); see Andrews v. United States, 125 A.3d
                   316, 322 (D.C. 2015) (reflecting an imbalanced split of authority regarding
                   what makes one a provocateur); Kimberly Kessler Ferzan, Provocateurs, 7
                   Crim. L. & Phil. 597 (2013) (arguing "provocateurs need to be distinguished
                   from their cousins, initial aggressors"). Further, our own law does not
                   clearly mandate a particular outcome here: Johnson v. State, 92 Nev. 405,
                   407-08, 551 P.2d 241, 242 (1976), provides that an aggressor is a person who
                   acts with the fraudulent intent to force a deadly issue in order to create the
                   necessity for his own assault; however, State v. Grimmett, 33 Nev. 531, 112
                   P. 273, 273 (1910), states more broadly that an aggressor is one who
                   voluntarily seeks, provokes, invites, or willingly engages in a difficulty of
                   his own free will. Ultimately, "Wor an error to be plain, it must, 'at a
                   minimum, be 'clear under current law."' Gaxiola, 121 Nev. at 648, 119 P.3d
                   at 1232 (quoting United States v. Weintraub, 273 F.3d 139, 152 (2d Cir.
                   2001)).4




                         41f the State retries Guidry on the murder charge, the district court
                   may consider these issues with fresh eyes—here we only consider the self-
                   defense issues in the context of plain-error review and in the context of the
                   robbery charge.
SUPREME COURT
        OF
     NEVADA


(0) 1947A    OM.                                         14
                            Guidry next argues that the district court erred by refusing to
                instruct the jury that, if the jury found she acted because of legal necessity
                or self-defense, it could not convict her of leaving the scene. Yet the evidence
                did not suggest that Guidry was under any real or reasonably perceived
                threat when she drove off; Osorio had already fallen from her car and
                sustained mortal injuries. See Williams v. State, 99 Nev. 530, 531, 665 P.2d
                260, 261 (1983) (holding that a defendant is entitled to a requested theory-
                of-the-case jury instruction "so long as there is some evidence, no matter
                how weak or incredible, to support it"). Similarly, even if Guidry is correct
                in her assertion that there were errors in instruction 26, defining grand
                larceny; instruction 29, defining leaving the scene; and instruction 35,
                defining highway, these errors were not preserved and Guidry has not
                shown that they affected her substantial rights, NRS 178.602, as required
                for us to reverse on plain-error review.
                                                      C.
                            Guidry raises various other trial errors, but many were not
                preserved or were inadequately developed on appeal, and none warrants
                reversal, individually or cumulatively.5 She first argues that the court
                unreasonably restricted voir dire by preventing her from repeating her
                statement that she worked as a prostitute, but she failed to object at trial.
                And because the record shows that Guidry was free to explore juror bias
                respecting prostitution—as long as she did not tell the venire panel
                members what the evidence at trial would show—and because both she and
                the prosecutor did just that, she has not shown that she was prejudiced or


                      5We  specifically address Guidry's major claims but find that none of
                the trial-error arguments she asserts challenging the robbery, grand
                larceny, and leaving the scene convictions presents a basis for relief.
SUPREME COURT
        OF
     NEVADA


(Ch I947A                                             15
                     that any error in jury selection affects the integrity or public reputation of
                     the judicial proceedings. Cf. State v. Ousley, 419 S.W.3d 65, 73, 75 (Mo.
                     2013) (holding that a trial court erred by prohibiting a defendant from
                     asking the venire panel members whether they could consider the
                     possibility of a fact that the defendant intended to explore at trial, where
                     the question was not otherwise improper).
                                 She next argues that the prosecutor committed misconduct in
                     characterizing the evidence, and we agree. A prosecutor "has a duty to
                     refrain from making statements in opening arguments that cannot be
                     proved at trial." Rice v. State, 113 Nev. 1300, 1312, 949 P.2d 262, 270
                     (1997), modified on other grounds by Richmond v. State, 118 Nev. 924, 932,
                     59 P.3d 1249, 1254 (2002). But "[e]ven if the prosecutor overstates in his
                     opening statement what he is later able to prove at trial, misconduct does
                     not lie unless the prosecutor makes these statements in bad faith." Id. at
                     1312-13, 949 P.2d at 270. Here, toward the end of his opening statement,
                     the prosecutor said the following:
                                       When you put that altogether the evidence is
                                 going to show exactly what happened. That Mr.
                                 Osorio had contact with Ms. Guidry. He thought he
                                 was going to have some sort of sexual contact with
                                 her. She lured him into flied vehicle. She drove
                                 him to the Westin. And during the course of that
                                 interaction, she slipped off his watch and then got
                                 him out of the vehicle. And when he realized his
                                 watch was missing, he ran to the vehicle and tried
                                 to stop her. And when he jumped out in front of her
                                 and put his hands on her hood and said, Stop, I
                                 want my watch back.
                                     You're going to hear from the detective in this
                                 case-


SUPREME COURT
       OF
     NEVADA


( A) 1447A 446r5a3                                        16
(emphasis added). Defense counsel objected, and the prosecutor responded,
"This is all—what the evidence is going to show." But despite the
prosecutor's assurance to the court that the evidence would support his
statement about what the victim said before he died, it did not. Instead,
eyewitness Landale testified that Osorio was screaming, maybe in another
language, and that he did not understand what Osorio said. Nothing in the
record supports that the prosecutor could have had a good-faith belief that
the evidence would show that Osorio said, "Stop, I want my watch back,"
before he died. At the grand jury hearing, for example, one witness testified
that her car windows were closed so she could not hear anything, and
Landale testified that he did not know if Osorio was even yelling words. Nor
did the prosecutor submit any document to the court that would support his
good-faith belief that he would be able to prove what he said. In this
context, we reject the State's argument that the remark was a mere turn of
phrase.
            The prosecutor misstated the evidence in rebuttal closing
argument as well. See Truesdell v. State, 129 Nev. 194, 203, 304 P.3d 396,
402 (2013). With regard to Osorio's initial exit from the car, the prosecutor
argued that "17 seconds elapsed between the time [Guidry] pulls away and
her car door shuts. And if you even look, she uses the momentum of the car
to close that car door. She pulls out and turns right. That's what causes
the door to close. She doesn't even wait for [Osorio] to be fully out of the
vehicle." The State posits that this was a turn Of phrase too—an argument
that verges on a concession, and which we reject, as the chain of events that
the prosecutor described does not appear on the grainy video and is not a
fair inference from the evidence. See Colton v. Murphy, 71 Nev. 71, 72, 279
P.2d 1036, 1036 (1955) (noting that argument left without response was



                                     17
                conceded). Nonetheless, in light of the strong evidence supporting the
                robbery, grand larceny, and leaving the scene convictions, prosecutorial
                misconduct does not undermine the soundness of those convictions. See
                Valdez v. State, 124 Nev. 1172, 1192, 196 P.3d 465, 478-79 (2008) ("[W]e
                apply the harmless-error analysis for prosecutorial misconduct of a
                nonconstitutional dimension. In doing so, we conclude that the prosecutor's
                comment alone did not substantially affect the verdict because [it] was made
                early on in the proceedings, and there was substantial evidence that Valdez
                attempted to kill S.E.").
                            Guidry goes on to challenge the admission of different pieces of
                evidence. The factual record is undeveloped and therefore insufficient to
                support her claims that the police unreasonably seized her car when they
                impounded it, that they used trickery to ensure that she left her phone in
                the car at that time, that the lengths of her detention and her questioning
                were unreasonable, or that her statement was involuntary.6 And the
                district court did not abuse its discretion by admitting a somewhat graphic
                photograph of Osorio's injuries because it provided context to the events and
                was unlikely to inflame the jury. See Harris v. State, 134 Nev. 877, 880, 432
                P.3d 207, 211 (2018) (explaining that the "district court [acts] as a
                gatekeeper by assessing the need for the evidence on a case-by-case basis
                and excluding it when the benefit it adds is substantially outweighed by the
                unfair harm it might cause). Further, any error in admitting exhibit 89, a


                      6Moreover,   Guidry has not supported her claims that the police
                coerced her daughter into giving them Guidry's cell-phone passcode or that
                a search warrant that is alleged to be overbroad in part requires all evidence
                obtained pursuant to that warrant to be suppressed with cogent argument
                and relevant authority. We therefore do not consider them. See Maresca,
                103 Nev. at 673, 748 P.2d at 6.
SUPREME COURT
       OF
     NEVADA


K19 I947A                                            18
                     photograph taken during a search of Guidry's home of a purse and the cash
                     found inside, did not cause prejudice because it is unlikely that a reasonable
                     jury would find that simply because Guidry had cash, that meant she stole
                     Osorio's watch, especially given the other strong evidence.
                                 As these issues at trial were unfolding, Guidry's counsel stated
                     that he had not received Detective Salisbury's (a testifying expert witness)
                     full report. While this is clearly concerning, see NRS 174.234(2)(c), Guidry's
                     counsel then readily accepted the district court's suggestion that, after
                     reviewing the full report, counsel could call Salisbury for additional
                     questioning. "We will not find an abuse of discretion . . unless there is a
                     showing that the State has acted in bad faith, or that the non-disclosure
                     results in substantial prejudice to appellant, and that such prejudice has
                     not been alleviated by the trial court's order." Langford v. State, 95 Nev.
                     631, 635, 600 P.2d 231, 234-35 (1979). This record discloses neither. In
                     brief, we affirm.
                                                          Iv.
                                 Because the district court may have sentenced Guidry
                     differently if Guidry had been convicted of only robbery, grand larceny, and
                     leaving the scene, we remand this matter for resentencing. Powell v. State,
                     113 Nev. 258, 264, 934 P.2d 224, 228 (1997). The court properly considered
                     the "nature and seriousness" of the offenses in determining the sentence,
                     and we cannot say whether the court would have imposed a lower sentence
                     had Guidry been convicted of less serious offenses. We are also concerned
                     by the court's repeated references to jail calls that primarily showed that
                     Guidry was upset that her daughter had given the police the passcode to
                     her cell phone. While the calls may not have been wholly irrelevant, they
                     had limited probative value, especially given that Guidry maintained her
SUPREME COURT
     OF
     NEVADA

0,1 I,47A .51:4MO>                                        19
                 innocence. See Brake v. State, 113 Nev. 579, 585, 939 P.2d 1029, 1033 (1997)

                 all he district court's consideration of Bryan's 'lack of remorse after he had
                 maintained his innocence violated Bryan's Fifth Amendment rights and
                 constituted an abuse of discretion.").

                                                           V.
                              In sum, the district court's murder instruction was inaccurate
                 in that it provided an alternate theory of murder liability that was both
                 incomplete and irrelevant, and which had the effect of relieving the jury of
                 its burden to find beyond a reasonable doubt that Guidry had acted with
                 malice aforethought. This error affected Guidry's substantial rights, and
                 we therefore reverse the murder conviction and remand. Otherwise, we
                 affirm the convictions for robbery, grand larceny, and leaving the scene of
                 an accident, but we vacate the sentences and remand for resentencing.


                                                                Adat
                                                                                     J.
                                                       Pickering       ay
                 We concur:




                 Silver


                                              ,   J.
                 Cadish




SUPREME COURT
           OF
        NEVADA
                                                           20
11.1   14.17A




                                                       :